MARTINEAU, District Judge.
Only the constitutionality of the FrazierLemke Act (Bankr. Act § 75 (s), 11 USCA § 203 (s) is involved at this time.
No appellate court has passed upon this question. In a very able and comprehensive opinion, delivered November 14, 1934, by Judge Dawson of the United States District Court for the Western District of Kentucky, in Re William W. Radford, Sr., 8 F.Supp. 489, the constitutionality of the act was upheld. The reasoning of that decision is sound in my opinion and is adopted here.
Decrees upholding the Frazier-Lemke Act may be entered in all cases where its validity is attacked.
RAGON, District Judge, concurs in this holding.